      Case 1:21-cv-00085-SPW-TJC Document 15 Filed 09/13/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


ESTATE OF EDWARD R.                             CV 21-85-BLG-SPW-TJC
CHAMPION, by and through DEBBIE
CELLAN, individually and as Personal
Representative,                                 ORDER

                   Plaintiff,

vs.

BILLINGS SKILLED NURSING
FACILITY, LLC, d/b/a AVANTARA
OF BILLINGS; LEGACY
HEALTHCARE FINANCIAL
SERVICES, LLC; CASCADE
CAPITAL GROUP, LLC; SHAWNA
JOHNSON; and JOHN DOES 1-25,

                   Defendants.



      Defendants Avantara of Billings; Legacy Healthcare Financial Services,

LLC; and Cascade Capital Group, LLC have filed an unopposed motion for

simultaneous briefing. (Doc. 14.)

      Good cause appearing,

      IT IS HEREBY ORDERED that the motion (Doc. 14) is GRANTED.

Defendants’ Response to Plaintiff’s Motion to Remand shall be filed and served no
     Case 1:21-cv-00085-SPW-TJC Document 15 Filed 09/13/21 Page 2 of 2



later than September 29, 2021, simultaneously with Plaintiff’s Response to

Defendants’ Motion to Dismiss.

      DATED this 13th day of September, 2021.

                                      _________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
